Citation Nr: 1708977	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  15-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial rating higher than the 30 percent evaluation currently assigned for service-connected PTSD.

The Veteran was afforded a VA examination in February 2014 which found mild PTSD which did not interfere with occupational or social functioning, and had symptoms of anxiety, panic attacks, and chronic sleep impairment.  The Veteran has alleged that this examination did not accurately represent the severity of his psychiatric impairment or discuss all of his symptoms.  The Veteran submitted an October 2014 private evaluation from physician M.L. that indicated that the Veteran has additional, more severe symptomatology than was shown on his VA examination, including constant worry, trouble concentrating, excess thoughts of guilt, seeing or hearing things that are not real, and frequent thoughts of death or suicide.

Considering the evidence of record, the Board finds that these two examinations provide conflicting pictures of the severity of the disability, and therefore the issue must be remanded in order to obtain a new VA psychiatric examination.  This additional examination will aid in ensuring that the Board has a complete and accurate medical picture on which to adjudicate the appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all relevant VA treatment records since February 2014 and associate the records with the claims folder.

2. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The examiner must be provided access to all files in Virtual VA and VBMS, and must specify in the examination report that these files have been reviewed.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, to include a detailed mental status examination, the examiner should identify and describe in detail all manifestations and symptoms of his PTSD.  The examiner is asked to specifically address the symptoms reported in the October 2014 private evaluation, including seeing or hearing things that are not real and frequent thoughts of death or suicide.

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

3. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4. After the development requested has been completed, conduct any further development indicated.  Then, readjudicate the issue.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

